J-S21044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JIRIES AYOUB                               :
                                               :
                       Appellant               :   No. 1394 EDA 2020

      Appeal from the Judgment of Sentence Entered December 11, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0001214-2019


BEFORE:       BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED NOVEMBER 29, 2021

        Appellant, Jiries Ayoub, appeals from the judgment of sentence of 8

years and 4 months to 16 years and 8 months’ incarceration, imposed after

he was convicted at a bench trial of aggravated assault, simple assault,

reckless endangerment, and possession of an instrument of crime. 1 For the

reasons set forth below, we affirm.

        The facts out of which this case arises, as found by the trial court, are

as follows:

        On February 15, 2019, officers of the Marple Police Department
        were dispatched to 2221 Winding Way in Marple Township for the
        report of a domestic matter between a father and a son. The
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 2702(a)(1), 2701, 2705, and 907, respectively.
J-S21044-21


         victim [Appellant’s father (Victim)] had attempted to wake
         [Appellant], and a short time later, when [Victim] was back in his
         own bedroom, [Appellant] kicked the door heavily. To protect
         himself, [Victim] grabbed a machete and cracked the door enough
         to show it to [Appellant], who was 3-4 feet away from the door at
         that time. At that time, [Appellant] began shooting [Victim] with
         [a] pellet gun, and then the police arrived. Upon arrival at the
         premises, the officers observed [Victim] who was visibly shaken,
         in pain, injured, and had blood on the sleeve of his shirt. …
         Officers took pictures of the scene and gathered evidence,
         [Appellant] was taken into custody and [Victim] was sent for
         medical treatment by ambulance.

Trial Court Opinion at 5.

         A preliminary hearing was held on February 25, 2019, at which Victim

testified and charges against Appellant of aggravated assault, simple assault,

reckless endangerment, and possession of an instrument of crime were held

over for trial. Appellant was represented by counsel at the preliminary hearing

and Appellant’s counsel cross-examined Victim at length. N.T., 2/25/19, at 3,

19-36, 39-42. On October 22, 2019, Appellant waived his right to a jury trial

and a bench trial was held on October 22, 2019 and October 25, 2019.

         At this trial, two of the police officers who came to the scene

immediately after the incident testified, but Victim failed to appear. At the

start of the trial, the Commonwealth advised the trial court that Victim had

been subpoenaed by the Commonwealth to appear that day and that an

attorney for Victim had advised that Victim intended to assert his Fifth

Amendment right against self-incrimination and would not testify or appear in

court.     N.T., 10/22/19, at 10-11.      Counsel for Victim was present and

confirmed that he had repeatedly advised Victim to come to court and that

                                       -2-
J-S21044-21


Victim chose not to appear. Id. at 11-12. At the Commonwealth’s request,

the trial court issued a material witness warrant for Victim. Id. On October

25, 2019, when the trial resumed, the Commonwealth represented that the

sheriff’s office and police had been looking for Victim for three days and had

not succeeded in arresting Victim on the warrant and requested that it be

allowed to introduce in evidence Victim’s testimony from the preliminary

hearing. N.T., 10/25/19, at 6-7, 14. After examining Victim’s preliminary

hearing testimony, the trial court ruled that Victim was unavailable and that

Appellant had a full and fair opportunity to cross-examine Victim at the

preliminary hearing and admitted Victim’s preliminary hearing testimony. Id.

at 11-13.

       At the close of the evidence, the trial court found Appellant guilty of

aggravated assault, simple assault, reckless endangerment, and possession

of an instrument of crime. N.T., 10/25/19, at 56; Verdict. On December 11,

2019, the trial court sentenced Appellant to 84 months to 168 months’

incarceration for his aggravated assault conviction and a consecutive term of

16 months to 32 months’ incarceration for possession of an instrument of

crime, resulting in an aggregate sentence of 8 year and 4 months to 16 years

and 8 months. N.T., 12/11/19, at 15; Sentencing Order.2      Appellant filed a



____________________________________________


2 The trial court imposed no sentence for the reckless endangerment and
simple assault convictions on the ground that they merged with the
aggravated assault conviction. N.T., 12/11/19, at 15; Sentencing Order.

                                           -3-
J-S21044-21


timely post-sentence motion seeking a new trial on the grounds that the

admission of Victim’s preliminary hearing was erroneous and that the verdict

was against the weight of the evidence, seeking a judgment of acquittal on

the aggravated assault charge for insufficiency of the evidence, and seeking

reconsideration and modification of sentence. Following the denial of his post-

sentence motion by operation of law, Appellant timely appealed from his

judgment of sentence.

      Appellant presents the following issues for our review in this appeal:

      1. Whether the verdict of guilty of Aggravated Assault, Recklessly
      Endangering another Person and Possession of Instruments of
      Crime, are against the weight of the evidence, where the verdicts
      were based principally on the preliminary hearing testimony of an
      absent witness, and the testimony is so contradictory and
      inconclusive that no findings could be made with respect to the
      crimes charged?

      2. Whether the verdict of guilty of Aggravated Assault is based on
      insufficient evidence, where testimony showed only that Appellant
      fired a pellet gun at a door at a time when the victim exposed his
      arm outside the door?

      3. Whether the trial court erred and abused its discretion in
      admitting prior preliminary hearing testimony of an absent
      witness, where the record fails to demonstrate that the
      Commonwealth, as the proponent of the evidence, made
      reasonable efforts to procure the attendance of the witness at
      trial?

      4. Whether the trial court erred and abused its discretion where
      the sentence imposed upon Appellant is overly harsh and
      manifestly excessive, imposed a sentence [that] is based on ill will
      and animus towards the Appellant, and where the trial court
      improperly interpreted Appellant's silence at sentencing as a lack
      of responsibility and remorse?

Appellant’s Brief at 5-6.

                                     -4-
J-S21044-21


      We address Appellant’s third issue, the admission of Victim’s preliminary

hearing testimony, first, as the weight and sufficiency of the evidence issues

involve consideration of that testimony. Admission of the preliminary hearing

testimony of a witness who is unavailable at trial is permissible under Rule

804(b)(1) of the Pennsylvania Rules of Evidence and does not violate the

defendant’s right of confrontation if the defendant was represented by counsel

at the preliminary hearing and had a full and fair opportunity to cross-examine

the witness at the preliminary hearing. Commonwealth v. Wholaver, 989

A.2d 883, 901-05 (Pa. 2010); Commonwealth v. Mitchell, 152 A.3d 355,

358-59 (Pa. Super. 2016); Commonwealth v. Leak, 22 A.3d 1036, 1043-

47 (Pa. Super. 2011).

      If the defendant was not denied vital impeachment evidence, such as a

prior inconsistent statement by the witness, the witness’s criminal record, or

pending criminal charges against the witness, and defense counsel was not

restricted in his cross-examination, the fact that defense counsel did not

cross-examine the witness as extensively as he would have at trial does not

constitute a deprivation of the right of confrontation and does not constitute

grounds for exclusion of an unavailable witness’s preliminary hearing

testimony.    Commonwealth v. Leaner, 202 A.3d 749, 775 (Pa. Super.

2019); Mitchell, 152 A.3d at 359; Leak, 22 A.3d at 1045.                  “The

Commonwealth may not be deprived of its ability to present inculpatory

evidence at trial merely because the defendant, despite having the


                                     -5-
J-S21044-21


opportunity to do so, did not cross-examine the witness at the preliminary

hearing as extensively as he might have done at trial.” Leaner, 202 A.3d at

775 (quoting Leak). The burden is on the defendant to show that he was

denied vital impeachment evidence at the time of the preliminary hearing.

Leaner, 202 A.3d at 775; Leak, 22 A.3d at 1044.

      The record shows that Appellant had a full and fair opportunity to cross-

examine Victim at the preliminary hearing.      Appellant was represented by

counsel at the preliminary hearing, his counsel was not restricted in his cross-

examination of Victim, and his counsel in fact cross-examined Victim at length.

N.T., 2/25/19, at 3, 19-36, 39-42. Appellant does not identify any evidence

that he needed to fully cross-examine Victim that he was denied at the time

of the preliminary hearing.

      Rather, the error that Appellant asserts with respect to the admission of

Victim’s preliminary hearing testimony is that an insufficient showing was

made that Victim was unavailable to testify at trial. A witness is unavailable

and his prior testimony may be introduced only if the party seeking to

introduce the prior testimony shows that it made a good faith effort to locate

the witness and compel his attendance. Commonwealth v. Blair, 331 A.2d

213, 214 (Pa. 1975); Commonwealth v. Cruz–Centeno, 668 A.2d 536, 541

(Pa. Super. 1995).     Whether a sufficient good-faith effort to obtain the

witness’s attendance has been shown is a matter within the trial court’s

discretion and the trial court’s determination that the witness was unavailable


                                     -6-
J-S21044-21


cannot be reversed unless an abuse of discretion is shown. Commonwealth

v. Douglas, 737 A.2d 1188, 1196 (Pa. 1999); Commonwealth v. Jackson,

344 A.2d 842, 844 (Pa. 1975); Commonwealth v. Lebo, 795 A.2d 987, 990

(Pa. Super. 2002).

      Here, the Commonwealth had subpoenaed Victim and when he did not

appear, obtained a material witness warrant for his appearance.               N.T.,

10/22/19, at 10-12. The Commonwealth also represented that following the

issuance of the material witness warrant, the sheriff’s office and police actively

and unsuccessfully looked for Victim for three days to bring him into court on

that warrant. N.T., 10/25/19, at 6, 14. Appellant did not dispute that the

Commonwealth had made these substantial efforts to bring Victim in to testify

or contend that there was some additional type of search that might have

located Victim, but instead argued to the trial court that Victim’s preliminary

hearing could not be admitted because he had not had a full and fair

opportunity to cross-examine at the preliminary hearing. Id. at 7-10.          Only

after the trial court ruled that Appellant had a full and fair opportunity to cross-

examine and that the preliminary hearing testimony was admissible, did

Appellant raise any issue concerning ability to obtain Victim’s attendance at

trial, and even then he only requested that the trial court delay the trial to

have “a little bit more time to actually pick up the victim,” and did not question

the extent of the Commonwealth’s efforts to find Victim. Id. at 13. Under

these circumstances, the trial court did not abuse its discretion in concluding


                                       -7-
J-S21044-21


that the Commonwealth had shown that it made a good-faith effort to obtain

Victim’s attendance at trial. Compare Jackson, 344 A.2d at 844 (good-faith

effort shown and prior testimony was properly admitted where Commonwealth

had notified witness’s grandmother that he would be called as a witness, she

had witness released to her custody, and witness absconded) with Lebo, 795

A.2d at 990 (Commonwealth did not show good faith effort and prior

testimony was inadmissible where Commonwealth did not represent that it

had subpoenaed the witness).

      Moving to Appellant’s other issues, Appellant in his first issue contends

that the trial court erred in denying a new trial because its verdict was against

the weight of the evidence. A new trial may be granted on the ground that

the verdict is against the weight of the evidence only where the evidence at

trial was so weak or the verdict was so contrary to the evidence that the

verdict shocks the conscience of the trial court. Commonwealth v. Gilliam,

249 A.3d 257, 269-70 (Pa. Super. 2021); Commonwealth v. Antidormi, 84

A.3d 736, 758 (Pa. Super. 2014).

      Our review of the denial of a motion for a new trial based on weight of

the evidence is limited. We review whether the trial court abused its discretion

in concluding that the verdict was not against the weight of the evidence, not

whether the verdict, in this Court’s opinion, was against the weight of the

evidence. Commonwealth v. Clemons, 200 A.3d 441, 463-64 (Pa. 2019).

      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest

                                      -8-
J-S21044-21


      consideration to the findings and reasons advanced by the trial
      judge …. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence.

Antidormi, 84 A.3d at 758 (quoting Commonwealth v. Clay, 64 A.3d 1049

(Pa. 2013)) (brackets omitted). Here, the trial court concluded that the guilty

verdict on the evidence before it did not shock the conscience. Trial Court

Opinion at 8.

      Appellant argues that Victim’s preliminary hearing testimony was so

confused and vague that a verdict based on that evidence must be held to

shock the conscience. We do not agree. While the Victim’s testimony shows

some confusion about the time of day and precise sequence and time of some

events, Victim testified clearly and unequivocally that he saw Appellant fire a

pellet gun at him, that Appellant repeatedly kicked and shot at the door of

Victim’s bedroom door, and that Appellant shot him in the arm with the pellet

gun. N.T., 2/25/19, at 10-11, 13-15, 32, 36-38, 40-42. Victim also testified

that he picked up a knife only after Appellant began acting violently and only

showed it to Appellant from several feet away. Id. at 11, 13-14, 31-34.

      Moreover, Victim’s testimony was corroborated by other evidence. The

police witnesses, a police sergeant and a detective, testified that when they

arrived at the scene, they found Victim in pain with bleeding wounds on his

right arm that were consistent with pellet wounds. N.T., 10/22/19, at 19-21,

35-36; N.T., 10/25/19, at 21, 33, 36. The detective testified that he found a

.177-caliber pellet gun containing a CO2 cartridge, boxes of .177-caliber

                                     -9-
J-S21044-21


pellets, and two spent CO2 cartridges in Appellant’s room. N.T., 2/22/19, at

22-28, 48. The police witnesses testified that the door to Victim’s bedroom

had 15 holes that matched the .177-caliber pellets, that its molding was split

off consistent with having been hit with significant force, and that the door to

Appellant’s bedroom was not damaged.          N.T., 10/22/19, at 29-34, 49-50;

N.T., 10/25/19, at 18, 31, 34-36. The police witnesses also testified that there

was no blood on Victim’s knife or any indication from its condition that it had

been used in a fight and that when he was arrested, photographed, and

fingerprinted that day, Appellant had no injuries or marks on his body. N.T.,

10/22/19, at 36-42; N.T., 10/25/19, at 19-20, 33-34.

      Appellant also argues that Victim’s testimony could not be found credible

because Victim had expressed an intent to invoke his right against self-

incrimination. A witness’s refusal to testify on grounds that his testimony may

incriminate him can raise a permissible inference that his testimony at a prior

hearing was false.   Commonwealth v. Melson, 637 A.2d 633, 640 (Pa.

Super. 1994); Commonwealth v. Crosland, 580 A.2d 804, 810 (Pa. Super.

1990). This rule, however, is not applicable here. Victim did not in fact invoke

his Fifth Amendment right in court and Victim’s prior testimony was ruled

admissible because he was not found despite good-faith efforts of the

Commonwealth to procure his appearance at trial, not because he claimed

self-incrimination. Moreover, this rule only requires that the fact finder be

aware that the witness invoked his right to self-incrimination and the possible


                                     - 10 -
J-S21044-21


inference that the prior testimony was false, not that the fact finder cannot

find the prior testimony credible or sufficient to support a guilty verdict. Here,

the trial court was fully aware of Victim’s expressed intent to invoke his right

against self-incrimination and the trial court was not precluded from finding

that Victim’s prior testimony, which was corroborated by other evidence, was

credible.

      Because the trial court did not abuse its discretion in finding Victim’s

preliminary hearing testimony credible and in finding that its guilty verdict

does not shock the conscience, Appellant’s contention that he is entitled to a

new trial on weight of the evidence grounds is without merit.

      In his second issue, Appellant argues that the evidence was insufficient

to support his aggravated assault conviction. This argument likewise fails.

      Our standard of review in a challenge to the sufficiency of the evidence

is well-settled:

      When reviewing the sufficiency of the evidence, we must
      determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      “[T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence.” It is within the
      province of the fact-finder to determine the weight to accord to
      each witness’s testimony and to believe all, part or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. As an appellate court, we may not re-weigh the
      evidence and substitute our judgment for that of the fact-finder.




                                     - 11 -
J-S21044-21


Commonwealth v. Steele, 234 A.3d 840, 845 (Pa. Super. 2020) (quoting

Commonwealth v. Colon-Plaza, 136 A.3d 521 (Pa. Super. 2016)) (citations

omitted, brackets in original).

       Appellant argues that the evidence was insufficient to prove aggravated

assault because the injuries suffered by Victim did not constitute serious bodily

injury. Proof that the victim suffered serious injury, however, is not required

to prove the offense of aggravated assault. 18 Pa.C.S. § 2702(a)(1); Steele,

234 A.3d at 845; Commonwealth v. Galindes, 786 A.2d 1004, 1012 (Pa.

Super. 2001). Section 2702(a) of the Crimes Code provides in relevant part

that

       [a] person is guilty of aggravated assault if he:
       (1) attempts to cause serious bodily injury to another, or
       causes such injury intentionally, knowingly or recklessly under
       circumstances manifesting extreme indifference to the value of
       human life[.]

18 Pa.C.S. § 2702(a)(1)(emphasis added). “Under the plain language of [this

statute], the Commonwealth need only show that the defendant attempted to

cause serious bodily injury to another, not that serious bodily injury actually

occurred.” Steele, 234 A.3d at 845.

       Evidence that the defendant fired a gun at another person, whether

directly, by shooting at an occupied room, or by shooting at a closed door that

separated the defendant from the victim, is sufficient to prove an attempt to

cause serious bodily injury and satisfy the essential elements of aggravated

assault, even if no injury occurred.          Steele, 234 A.3d at 845-46;


                                     - 12 -
J-S21044-21


Commonwealth v. McCalman, 795 A.2d 412, 415-16 (Pa. Super. 2002);

Galindes, 786 A.2d at 1012; Commonwealth v. Rosado, 684 A.2d 605,

608-10 (Pa. Super. 1996); Commonwealth v. Baj, 1186 EDA 2019, slip op.

at 5-7 (Pa. Super. May 4, 2020) (unpublished memorandum). Here, there

was evidence before the trial court that Appellant fired a pellet gun at Victim

and fired the pellet gun at the door of Victim’s bedroom at least 15 times,

knowing that Victim was inside the bedroom. N.T., 2/25/19, at 13-15, 34,

36-38, 40-42; N.T., 10/22/19, at 30-32, 34.

      The fact that the weapon that Appellant fired at Victim was a pellet gun

does not preclude a finding that he intended and attempted to cause serious

bodily injury. The police sergeant testified that Appellant’s CO2-powered pellet

gun was more powerful than a BB gun and can put out an eye or can cause

death if an artery is hit with the pellet. N.T., 10/25/19, at 20-21, 32-33. A

CO2-powered pellet gun is a deadly weapon under the Crimes Code.             18

Pa.C.S. § 2301 (defining “deadly weapon” as including “[a]ny firearm, whether

loaded or unloaded, or any device designed as a weapon and capable of

producing death or serious bodily injury”); Commonwealth v. Ramos, 920

A.2d 1253, 1260 (Pa. Super. 2007) (pneumatic or carbon dioxide powered BB

gun is deadly weapon because it is capable of producing death or serious

injury).

      In his final issue, Appellant challenges his sentence as excessive.

Appellant concedes that his sentence is within the sentencing guidelines,


                                     - 13 -
J-S21044-21


Appellant’s Brief at 48 n.5, but asserts that the trial court failed to take into

account his rehabilitative needs, that a comment made by the trial court at

the sentencing hearing shows that the sentence was the product of animus

and ill-will toward Appellant, and that the trial court impermissibly based its

sentence on Appellant’s failure at sentencing to admit guilt or take

responsibility for his actions.

      These arguments are challenges to the discretionary aspects of

Appellant’s sentence. Challenges to the discretionary aspects of a sentence

are not appealable as of right and may be considered only where the appellant

has preserved the issue in the trial court at sentencing or in a motion for

reconsideration of sentence, the appellant has included in his brief a concise

statement of the reasons relied on for his challenge to the discretionary

aspects of his sentence in accordance with Pa.R.A.P. 2119(f), and the

challenge to the sentence raises a substantial question that the sentence

appealed    from    is   not      appropriate    under   the   Sentencing   Code.

Commonwealth v. Lucky, 229 A.3d 657, 663-64 (Pa. Super. 2020)

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc); Antidormi, 84 A.3d at 759.

      Appellant has satisfied the first two of these three requirements.

Appellant filed a motion for reconsideration and modification of sentence

raising the same arguments that he asserts in this appeal. Appellant’s Post-

Sentence Motion at 6-7. Appellant has also included in his brief a separate


                                        - 14 -
J-S21044-21


Rule 2119(f) concise statement of the reasons relied on for his challenges to

the discretionary aspects of his sentence. Appellant’s Brief at 45.

      We conclude that Appellant has raised a substantial question, but only

with respect to his claims that the sentence was based on animus and ill will

and on Appellant’s failure to take responsibility at sentencing. A substantial

question exists where the appellant advances a colorable argument that the

sentencing judge’s actions were inconsistent with a specific provision of the

Sentencing Code or were contrary to the fundamental norms of the sentencing

process.      Lucky, 229 A.3d at 664; Antidormi, 84 A.3d at 759;

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013).

      Where, as here, the sentence is not extreme in length and it is

undisputed that the sentence imposed is within sentencing guidelines and that

the trial court considered the defendant’s history, a claim that the trial court

did not consider the defendant’s rehabilitative needs does not present a

substantial question. Commonwealth v. Watson, 228 A.3d 928, 935-36

(Pa. Super. 2020); Griffin, 65 A.3d at 936-37; Commonwealth v. Cannon,

954 A.2d 1222, 1228–29 (Pa. Super. 2008); but see Commonwealth v.

Caldwell, 117 A.3d 763, 767, 769-70 (Pa. Super. 2015) (en banc) (failure to

consider defendant’s rehabilitative needs coupled with excessiveness claim

presented a substantial question where aggregate sentence was 31-62 years

in prison).    In contrast, an allegation of bias in sentencing implicates the

fundamental norms of sentencing and thus raises a substantial question.


                                     - 15 -
J-S21044-21


Lucky, 229 A.3d at 664; Commonwealth v. Corley, 31 A.3d 293, 297 (Pa.

Super. 2011). In addition, a claim that the trial court based its sentence on

the defendant’s silence at sentencing is a claim that the trial court based its

sentence on an improper factor and therefore presents a substantial question.

Commonwealth v. Bowen, 975 A.2d 1120, 1122 (Pa. Super. 2009).

Therefore, we proceed to consider the merits of Appellant’s claims that his

sentence was the result of animus and ill will and that the trial court

impermissibly based its sentence on Appellant’s failure to take responsibility

at sentencing.

      Both of these challenges to Appellant’s sentence fail on the merits.

Cases where a sentence has been vacated as the product of animus toward

the defendant based on statements of the trial judge at sentencing have

involved both repeated statements by the trial judge showing hostility and

imposition of a maximum sentences or a sentence that far exceeds the

sentence here. Lucky, 229 A.3d at 665-70 (trial judge increased defendant’s

sentence for a technical probation violation to the maximum sentence after

becoming frustrated with him during sentencing and expressed hostility

toward district attorney’s office when it advocated a lesser sentence);

Commonwealth v. Williams, 69 A.3d 735, 742-49 (Pa. Super. 2013)

(vacating sentence of approximately 24 to 48 years for bias where trial judge

made characterizations of the defendant as a “pathological liar” and “classic

sociopath” that were unsupported by the record and indicated that he was


                                    - 16 -
J-S21044-21


judging the defendant based on her gender); Commonwealth v. Spencer,

496 A.2d 1156, 1163-65 (Pa. Super. 1985) (vacating 35-70 year sentence for

bias where trial judge repeatedly referred to the defendant as an “animal” and

called him ”Punk”).

      Here, the only statement by the trial court that Appellant contends

shows bias or animus against him was its statement that “Santa gave me a

present this year. He gave me you to sentence. And I have to thank Santa for

that.” N.T., 12/11/19, at 15. This statement was made by the trial court

immediately after Appellant interrupted the court as it was imposing sentence

and the trial court explained in its opinion that the remark was a tongue-in-

cheek comment in response to Appellant’s attempt to interrupt the sentencing,

not an expression of pleasure at being given the opportunity to sentence

Appellant. Id.; Trial Court Opinion at 12. Moreover, the trial court amply

explained the reasons for the sentence that it imposed, N.T., 12/11/19, at 12-

15, and the sentence was within the sentencing guidelines and significantly

less than the maximum sentence for the offenses of which Appellant was

convicted. Given these facts, the trial court’s isolated comment does not rise

to the level of showing bias or animus or ill will toward Appellant.

      The trial court also did not impermissibly base Appellant’s sentence on

his decision not to admit guilt at sentencing.      Where the defendant has

maintained his innocence and has invoked his Fifth Amendment right to

remain silent, a sentencing court may not rely on the defendant’s decision to


                                     - 17 -
J-S21044-21


remain silent at sentencing as the sole basis for concluding that the defendant

has not shown remorse. Bowen, 975 A.2d at 1127-28. At the sentencing in

this case, the trial court did state that Appellant “has not taken responsibility

for this case. He’s had an opportunity to address this Court, chooses not to,

shows no remorse or responsibility.” N.T., 12/11/19, at 14. The trial court,

however, did not base its conclusion that Appellant lacked remorse solely on

his silence; it also relied on Appellant’s prison phone calls attempting to induce

Victim to recant his testimony and lie about the attack in concluding that

Appellant showed no remorse. Id. at 10, 14. Moreover, even where the trial

court has erroneously found lack of remorse based solely on the defendant’s

silence at sentencing, that does not constitute grounds for vacating the

sentence where the record shows that the trial court set forth significant

reasons for its sentence that are unconnected to the defendant’s silence.

Bowen, 975 A.2d at 1127-28. Here, the record shows that the trial court

based Appellant’s sentence on the violent nature of the offense and Appellant’s

extensive criminal history, which included violent crimes. N.T., 12/11/19, at

12-15.

      For the foregoing reasons, we conclude that none of the issues raised

by Appellant merits relief.   Accordingly, we affirm Appellant’s judgment of

sentence.

      Judgment of sentence affirmed.




                                     - 18 -
J-S21044-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                          - 19 -